Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2021 has been entered.
 

Response to Amendment
Applicant’s amendment, filed on 10/29/2021, has been entered and carefully considered. 
Claims 1, 50-52, 59-60 have been amended; Claim 61 are newly added and Claims 1-4, 47-61 are currently pending. 

Response to Arguments
Applicant's arguments filed on 06/28/2021 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the prior art does not teach that the limitation “the consecutive measurements each indicate a result of a decoding attempt of a channel corresponding to the first CSI-RS” recited in Claim 1. 

The primary reference, paragraph 0033 of Yu (US 2018/0227899), discloses the above reliability measure (measuring received power of UE-specifically configured CSI-RS resources and/or SS-blocks resources) which indicates a result of a decoding attempt of a channel according to applicant’s own specification as illustrated above.  
For the reasons stated above, Examiner believe the rejection should be maintained. 

With respect to new Claim 61, Applicant argues that the prior art fails to teach the limitation “transmitting, by the UE, the random access transmission including a pre-defined random access channel sequence on a beam recovery random access channel (BRACH) resource dedicated for the beam failure recovery”. 
Examiner respectfully disagrees. Paragraph 0036 of Yu teaches “transmitting, by the UE, the random access transmission … on a beam recovery random access channel (BRACH) resource dedicated for the beam failure recovery”.  Yu doesn’t explicitly teach the random access transmission including a pre-defined random access channel sequence. However, Paragraph 0014 of Zakrzekwski cure the deficiency by disclosing such a predefined sequence which might be used as a preamble for transmitting data via the physical layer for the random access communication channel.  The combination of the above references would enable identifying which devices transmitted the data in the random access channel (See paragraph 0014 of Zakrzewski).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 52, 54, 50-51, 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0227899) in view of Tooher et al (US 2020/0305038). 
Regarding claims 1, 52, Yu teaches a method/device for operating a user equipment (UE) (Fig. 1, UE 102), the method comprising:

receiving, by the UE, a first channel state information (CSI) reference signal (CSI-RS) and a synchronization signal block (SSB) ([0033], “The quality is measured based on UE-specifically configured CSI-RS resources and/or SS-block resources”, it’s noted that the DL RS is transmitted by BS to UE); 
determining, by the UE, that a first single trigger condition is met in response to detecting that a measurement of the first CSI-RS fails to exceed a first threshold, wherein the measurements each indicate a result of a decoding attempt of a channel corresponding to the first CSI-RS …; determining, by the UE, that a second single trigger condition is met in response to detecting that at least one reference signal received power (RSRP) measurement of a second CSI-RS or the SSB exceeds a second threshold ([0034], “Triggering UE-initiated transmission for beam failure recovery requires UE to monitor both serving BPL(s) and good BPL currently not used for communication”, “the triggering condition for beam failure recovery is satisfied when the serving is worse than a first threshold and the candidate is better than a second threshold”; [0033], The measurement metric for candidate beam selection is layer-1 
Yu fails to teach that detecting a number of consecutive measurement of a radio link quality fails to exceed a threshold within a time window, wherein the number of consecutive measurements of the radio link quality being an integer that is greater or equal to two; a total number of measurements of 
Tooher teaches detecting a number of consecutive measurement of a radio link quality fails to exceed a threshold within a time window, wherein the number of consecutive measurements of the radio link quality being an integer that is greater or equal to two; a total number of measurements of the radio link quality taken within the time window exceeding the number of consecutive measurements of the radio link quality ([0281], “a WTRU with a single serving TRP may find that received power has decreased below a threshold, possibly for a certain period of time, for a set of consecutive measurements, or for a set number of measurements within a time period”,  it’s noted that predetermined number is configurable which can be configured to be less than the number of measurements taken within a time period”). 
 At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Tooher in the system disclosed by Yu for the purpose of make the link quality monitoring more reliable by comparing a set of consecutive measurements. 

Regarding claim 3, 54, Yu in view of Tooher further teaches the random access transmission is sent on a first resource of a first random access channel that is different from a second resource of a second random access channel for initial access or mobility purposes (Yu, [0036], “Beam failure recovery resources are dedicated resources”, thus it’s different from a second resource of a second random access channel for initial access or mobility purposes).

Regarding claim 50, 59, Yu in view of Tooher further teaches the random access transmission is transmitted upon the UE determining that the second single trigger condition is met within the time window of the first single trigger condition having been met, or vice versa (Yu, [0034], “when the serving 

Regarding claim 51, 60,  Yu in view of Tooher further teaches determining that the second single trigger condition is met comprises determining that the second single trigger condition is met upon detecting at least a threshold number of RSRP measurements of the SSB that exceed the second threshold within a time window, the threshold number of RSRP measurements being greater than one (Yu, [0035], “Timer-to-trigger can be implemented in the form of counter”, “a counter count the number of positive or negative indication to decide if a trigger condition is met or not”, “sliding window”;  it’s noted that by using counter to evaluate whether an event should be satisfied for a certain amount of time would imply threshold number be more than one, because it need at least time point to establish a time duration).

Claims 2, 4, 53, 55, 61 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, in view of Tooher, further in view of Zakrzewski (US 2014/0010173).
Regarding claims 2, 53, Yu in view of Tooher teaches all of the limitations except that the triggering signal includes a pre-defined random access channel sequence or a pre-configured sequence received from an access node. Zakrzewski teaches the above limitation ([0014], '“the group of associated communications devices is allocated a predefined sequence which might be for example used as a preamble for transmitting data bursts via the physical layer for example the random access communications channel. The mobile radio network can then identify which of the communication devices transmitted the data in the random access channel”).


Regarding claims 4, 55, Yu in view of Tooher and Zakrzewski further teaches the triggering signal is a predefined sequence or a pre-configured sequence received from an access node (Zak, [0014]).

Regarding claim 61, Yu in view of Tooher teaches all of the limitations recited in Claim 1, Yu further teaches the transmitting the random access transmission comprising: transmitting, by the UE, the random access transmission … on a beam recovery random access channel (BRACH) resource dedicated for the beam failure recovery ([0036], “Once the triggering condition is satisfied for a predefined evaluation period, UE 502 transmits a Beam Failure Recovery reQuest (BFRQ) 510 to BS 501 over beam failure recovery resources”, “Beam failure recovery resources are dedicated resources”).
Yu in view of Tooher doesn’t explicitly teach that the random access transmission includes a pre-defined random access channel sequence. Zakrzewski teaches the above limitation ([0014], '“the group of associated communications devices is allocated a predefined sequence which might be for example used as a preamble for transmitting data bursts via the physical layer for example the random access communications channel. The mobile radio network can then identify which of the communication devices transmitted the data in the random access channel”).
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Zakrzewski in the system disclosed by Yu in view of Tooher for the .

Claims 47-49, 56-58, are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Tooher, further in view of Zhang, (WO/2016/044994). It’s noted that the mapping is based on its English version (US 2017/0195998).
Regarding claim 47, 56, Yu in view of Tooher teaches all of the limitations except that a value of the first threshold is greater than a value of the second threshold. Zhang teaches the above limitation ([0315], “The third threshold may be the same as or different from the second threshold”, it’s noted that the third threshold and second threshold correspond to the second and the first threshold respectively. When these two thresholds are different, it include the case the second threshold greater than or less than the first threshold). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Zhang in the system disclosed by Yu in view of Chari in order to allow flexibility while implementing the system.  

Regarding claim 48, 57, Yu in view of Tooher and Zhang further teaches a value of the first threshold is less than a value of the second threshold (Zhang, [0315]).

Regarding claim 49, 58, Yu in view of Tooher and Zhang further teaches a value of the first threshold is equal to a value of the second threshold, the first threshold independent from the second threshold (Zhang, [0315]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIMING LIU/               Primary Examiner, Art Unit 2411